USCA11 Case: 19-15156   Date Filed: 02/18/2021   Page: 1 of 10



                                                   [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-15156
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:18-cv-05467-JPB


UMEKKI GREEN,

                                                          Plaintiff-Appellant,

                                versus

GEORGIA DEPARTMENT OF HEALTH AND HUMAN SERVICES,
GERLDA B. HINES,
KEITH V. HORTON,
SHIRLEY ST. HILLARE,
LASHONE STARR,

                                                       Defendants-Appellees.
                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                          (February 18, 2021)
          USCA11 Case: 19-15156        Date Filed: 02/18/2021     Page: 2 of 10



Before NEWSOM, BRASHER, and ANDERSON, Circuit Judges.

PER CURIAM:

      Umekki Green appeals pro se the district court’s dismissal of her complaint

against the Georgia Department of Health and Human Services, Gerlda B. Hines,

Keith V. Horton, Shirley St. Hillare, and Lashone Starr for violations of the Georgia

Whistleblower Act, Family Medical Leave Act, and Americans with Disabilities Act

and for intentional infliction of emotional distress. Green argues that the district

court erred by failing to (1) apply judicial estoppel, (2) toll the applicable statutes of

limitations, and (3) afford her due process of law. Because we find no error in the

district court’s order, we affirm.

                                            I.

      After four years working for the Fulton County Department of Family and

Children Services, Green was terminated for allegedly falsifying case documents.

According to the DFCS, that falsification left a child in an unsafe and dangerous

situation, eventually causing that child’s death. After being denied unemployment

benefits, Green filed a complaint with the United States Equal Employment

Opportunity Commission in which she alleged that her termination constituted

discrimination on the basis of disability and retaliation. The EEOC issued Green a

notice of right to sue letter in August 2015, and Green filed a complaint against DHS,

Horton, Starr, St. Hillare, and others in the United States District Court for the

                                            2
         USCA11 Case: 19-15156      Date Filed: 02/18/2021   Page: 3 of 10



Northern District of Georgia approximately two months later. She moved to

voluntarily dismiss the complaint soon after, and the district court granted her

motion without prejudice.

      About six months later, in February 2017, Green filed a complaint against

DHS, Horton, DFCS, St. Hillare, and then-DHS Commissioner Robyn Crittenden in

the Superior Court of Fulton County. She alleged that her termination violated the

Georgia Whistleblower Act, O.C.G.A. § 45-1-4, and that the statute of limitations

should be tolled pursuant to O.C.G.A. § 9-3-91 due to her mental health

impairments. The state court held that Green had failed to allege a qualifying

disability that would allow tolling under Section 9-3-91 and dismissed her complaint

with prejudice as barred by the one-year statute of limitations. Green appealed and

the Court of Appeals dismissed her appeal for lack of jurisdiction. She then filed a

petition for writ of certiorari in the Supreme Court of Georgia, which was denied.

Her motion for reconsideration was likewise denied.

      Green then filed the present action in the Northern District of Georgia,

alleging violations of the ADA, FMLA, and GWA, and intentional infliction of

emotional distress. The defendants moved to dismiss the complaint and a magistrate

judge issued a final report and recommendation in which he recommended that the

district court grant the motion. In the report and recommendation, the magistrate

judge erroneously stated that Green had failed to file a response to the motion to

                                         3
          USCA11 Case: 19-15156        Date Filed: 02/18/2021    Page: 4 of 10



dismiss but explicitly reviewed the entire record in reaching his conclusions. Green

filed objections to the report and recommendation, arguing that the court had ignored

her response to the motion to dismiss and that she was denied due process in both

state court and the district court. The district court adopted the final report and

recommendation and dismissed Green’s ADA, FMLA, and GWA claims with

prejudice and her intentional infliction of emotional distress claim against DHS

without prejudice. We now address her appeal of that order.

                                           II.

      “We review de novo the district court’s grant of a motion to dismiss under

12(b)(6) for failure to state a claim, accepting the allegations in the complaint as true

and construing them in the light most favorable to the plaintiff.” Hill v. White, 321

F.3d 1334, 1335 (11th Cir. 2003). Green argues that the district court erred by (1)

failing to invoke judicial estoppel, (2) failing to toll the applicable statutes of

limitations due to her alleged disability, and (3) denying her due process. In the

statement of the issues, she also alleges that (1) the district court erred by failing to

accept the allegations in the complaint as true and to view the facts in a light most

favorable to her as the plaintiff and by ignoring evidence of fraud, misinformation,

deliberate concealment, and intentional infliction of emotional harm; and (2) the

district court’s findings and conclusions are unsupported by or contrary to the

evidence. We address each issue in turn.

                                           4
          USCA11 Case: 19-15156        Date Filed: 02/18/2021     Page: 5 of 10



      First, Green argues that the district court erred by failing to invoke judicial

estoppel to preclude the defendants from asserting fraudulent defenses in state and

federal court. This Court typically reviews the district court’s application of judicial

estoppel for abuse of discretion. Robinson v. Tyson Foods, Inc., 595 F.3d 1269, 1273

(11th Cir. 2010). Because Green did not raise the issue of judicial estoppel in her

objections to the magistrate judge’s report and recommendation, however, we

review only for plain error if necessary in the interests of justice. See 11th Cir. R. 3-

1.

      Neither the magistrate judge nor the district court erred, let alone plainly erred,

in addressing Green’s complaint or failing to apply judicial estoppel. Judicial

estoppel is an equitable doctrine that courts may apply in order to “prevent the

perversion of the judicial process and protect its integrity by prohibiting parties from

deliberately changing positions according to the exigencies of the moment.” Slater

v. U.S. Steel Corp., 871 F.3d 1174, 1180 (11th Cir. 2017). But the defenses that

Green argues were inconsistent and fraudulent had no bearing on the district court’s

dismissal of Green’s claims as time-barred. Because the defendants’ defenses were

irrelevant to the court’s analysis, it did not err in failing to invoke judicial estoppel.

      Second, Green argues that the district court erred in determining that her

claims were not eligible for either statutory tolling under O.C.G.A. § 9-3-91 or

equitable tolling. She asserts that the court failed to consider the totality of the

                                            5
          USCA11 Case: 19-15156        Date Filed: 02/18/2021     Page: 6 of 10



evidence regarding her mental health impairments and should not have applied

collateral estoppel because the issues were not fully and fairly litigated in a prior

proceeding. We review the district court’s application of both equitable tolling and

collateral estoppel de novo. Booth v. Carnival Corp., 522 F.3d 1148, 1149 (11th Cir.

2008); Quinn v. Monroe Cnty., 330 F.3d 1320, 1328 (11th Cir. 2003). Because Green

only objected to the magistrate judge’s report and recommendation that she was

eligible for statutory tolling and did not object to the recommendations regarding

collateral estoppel or equitable tolling, however, we review those unchallenged

grounds for plain error only if it is necessary in the interests of justice. See 11th Cir.

R. 3-1.

      The district court did not err in concluding that collateral estoppel precluded

reconsideration of Green’s statutory tolling argument. O.C.G.A. § 9-3-91 tolls the

statute of limitations for a person who “suffers a disability specified in Code Section

9-3-90 after his right of action has accrued and the disability is not voluntarily caused

or undertaken by the person claiming the benefit thereof.” Under Georgia law,

collateral estoppel applies if the same parties or their privies actually litigated the

same issue in a prior action and that issue was necessarily decided on the merits in a

final judgment by a court of competent jurisdiction. Community State Bank v.

Strong, 651 F.3d 1241, 1264 (11th Cir. 2011). “A privy is generally defined as one

who is represented at trial and who is in law so connected with a party to the

                                            6
         USCA11 Case: 19-15156       Date Filed: 02/18/2021    Page: 7 of 10



judgment as to have such an identity of interest that the party to the judgment

represented the same legal right.” Body of Christ Overcoming Church of God, Inc.

v. Brinson, 696 S.E.2d 667, 669 (quotation marks omitted). A final decision against

a party based on the statute of limitations is a decision on the merits under Georgia

law. Hill v. Wooten, 279 S.E.2d 227, 228 (Ga. 1981); see also ALR Oglethorpe, LLC

v. Henderson, 783 S.E.2d 187, 193 (Ga. App. 2016). An issue does not have to be a

part of an identical cause of action for collateral estoppel to apply. Community State

Bank, 651 F.3d at 1265.

      Here, collateral estoppel applies to the Superior Court of Fulton County’s

decision. In its final order, the Superior Court of Fulton County held that O.C.G.A.

§ 9-3-91 did not apply because Green failed to demonstrate that her mental health

impairments qualified as a disability under the statute. That adjudication was on the

merits––the case was dismissed with prejudice on statute of limitations grounds. See

Hill, 279 S.E.2d at 228; ALR Oglethorpe, LLC, 783 S.E.2d at 193. And the Fulton

County Superior Court was a court of competent jurisdiction. Ga. Const. art. VI, §§

2,4; O.C.G.A. § 9-10-31(b). The named defendants in that case included three of the

defendants named in the present action: the Georgia DHS, Horton, and St. Hillare.

Hines and Starr were not parties to the state court case. However, Hines is in privity

with DHS because he has the same interest in the litigation as DHS. See Body of




                                          7
           USCA11 Case: 19-15156      Date Filed: 02/18/2021    Page: 8 of 10



Christ Overcoming Church of God, Inc., 696 S.E.2d at 669. And Starr is in privity

with DFCS as its employee. See id.

      The district court also did not err in declining to apply equitable tolling. A

party seeking equitable tolling must prove that (1) she has been pursuing her rights

diligently, and (2) some extraordinary circumstance prevented her from timely

filing. Villarreal v. R.J. Reynolds Tobacco Co., 839 F.3d 958, 971 (11th Cir. 2016)

(en banc). Green has not alleged, and the record does not reveal any exceptional

circumstance that prevented her from timely filing the complaint. Instead, she argues

that her mental health impairments constitute such an exceptional circumstance. But

her mental health impairments have not stopped her from filing several actions based

on the present allegations between the time of her termination and the time of

initiating the present action. Accordingly, neither statutory nor equitable tolling

applies.

      Third, the district court did not deny Green due process. We review de novo

whether a due process violation has occurred. Stansell v. Revolutionary Armed

Forces of Colom., 771 F.3d 713, 725 (11th Cir. 2014). The Due Process Clause of

the Fourteenth Amendment prohibits states from depriving an individual of “life,

liberty, or property, without due process of law.” McKinney v. Pate, 20 F.3d 1550,

1555 (11th Cir. 1994) (quotation marks omitted). Generally, before a court may

dismiss a plaintiff’s complaint, due process requires that it provide the plaintiff with

                                           8
          USCA11 Case: 19-15156       Date Filed: 02/18/2021     Page: 9 of 10



notice of its intent to dismiss or an opportunity to respond. Am. United Life Ins. Co.

v. Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007).

      Green first argues that the magistrate judge denied her an opportunity to be

heard by erroneously stating that she had not filed a response to the defendants’

motion to dismiss. But that oversight did not deprive Green of an opportunity to be

heard because the magistrate judge did not rely on that belief in crafting his

recommendation. Moreover, the district court reviewed Green’s response to the

motion to dismiss before rendering the final order and explicitly recognized the

magistrate judge’s oversight.

      Green also argues that the magistrate judge and district court were biased

against Green as a pro se litigant. As evidence of that bias, she points to the

magistrate judge’s reference to her pro se status in its report and recommendation

and the district court’s denial of her second in forma pauperis motion. But the

magistrate judge’s reference to her past pro se actions was directly relevant to his

collateral estoppel analysis; he referenced those actions when analyzing whether

exceptional circumstances prevented Green from filing the complaint. Moreover, the

record reflects that the magistrate judge properly afforded Green the leniency owed

to pro se parties. And the district court’s denial of Green’s second in forma pauperis

motion does not evidence bias simply because it was unfavorable to her, especially

in light of the fact that it granted her first in forma pauperis motion.

                                           9
         USCA11 Case: 19-15156       Date Filed: 02/18/2021    Page: 10 of 10



      Green’s remaining arguments likewise fail. The magistrate judge and district

court both explicitly accepted the allegations in the complaint as true and recited the

facts in the light most favorable to Green. But her allegations of fraud,

misinformation, or deliberate concealment were irrelevant to the determination that

the complaint was untimely filed. And the district court dismissed Green’s

intentional infliction of emotional distress claim because neither party objected to

the magistrate judge’s report and recommendation regarding that claim. Because

Green did not object to the magistrate judge’s report and recommendation regarding

this issue and only made a brief reference to it in the statement of the issues on

appeal, she has abandoned it. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d

678, 680–82 (11th Cir. 2014) (holding that a party abandons an issue by only making

passing reference to it in the brief’s statement of the case and summary of the

argument sections and raising it only in a background discussion of the argument).

Finally, Green conceded that the complaint was untimely and, for the foregoing

reasons, the district court’s conclusion that the statutes of limitations should not be

tolled is well supported by the record and law.

                                         III.

      The district court is AFFIRMED. The Appellees’ motion for summary

dismissal of the appeal as frivolous is DENIED AS MOOT.




                                          10